NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ALEX H. GOMEZ,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D15-4987
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 2, 2018.

Appeal from the Circuit Court for Sarasota
County; Thomas Krug, Judge.

Michael Gonzalez and Henry Gonzalez of
Law Office of Michael Gonzalez, P.A.,
Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA, KELLY, and KHOUZAM, JJ., Concur.